Per Curiam.
Pursuant to the remand by the Supreme Court,1 this cause has been resubmitted to the Court of Appeals for decision of the questions raised': on the original appeal but not considered by this Court in its opinion found at 3 Mich App 333. Pacts pertinent to present decision are found in 3 Mich App 333, 334, 335. The questions not formerly considered all deal with jury instructions given or requested but not given and with the sufficiency of the evidence to support the verdict for plaintiff.
The rule on appellate review of jury instructions is1 that, the trial court’s charge to the jury will be considered in its entirety, and, if it fairly presented the questions involved for jury determination, the *643verdict will not be disturbed. Zebell v. Krall (1957), 348 Mich 482. A review of the charge here involved convinces us that it complies with the rule, and that requested instructions allegedly not given were given in substance.
A review of the trial record discloses evidence, which, if believed by the jury, supports its verdict. Affirmed, with costs to plaintiff.
Burns, P. J., and Quinn and Ziem, JJ., concurred.

 Kujawski v. Boyne Mountain Lodge, Inc. (1967), 379 Mich 381.